Citation Nr: 0024910	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-13 568	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  This appeal arises from a February 1998 rating 
decision, which denied service connection for bilateral 
otitis media.  The veteran filed a notice of disagreement 
with the denial of service connection for otitis media in May 
1998, and a statement of the case was issued in June 1998 
with regard to that issue.  The veteran submitted a VA Form 9 
("Appeal to the Board of Veterans' Appeals") in July 1998.  
The VA Form 9 referred to a separate issue which is not 
currently on appeal, but did not specifically refer to the 
claim of service connection for bilateral otitis media.  
However, given that the veteran has not withdrawn the claim 
of service connection for bilateral otitis media in writing, 
the claim is deemed ready for appellate consideration.  


FINDING OF FACT

There is no competent evidence that the veteran currently has 
bilateral otitis media, and the claim of service connection 
for bilateral otitis media is not plausible.  


CONCLUSION OF LAW

The claim of service connection for bilateral otitis media is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the 
veteran's ears were normal on enlistment examination in 
December 1942.  An August 1943 medical note indicated that he 
had chronic otitis media in the right ear.  The ear drum was 
intact and there was no discharge.  The tympanic membrane was 
normal, and the ear drum was slightly red and tender.  It was 
noted that there were no abnormalities with regard to his 
ears on separation examination in December 1945.  

On VA examination of the veteran's ears in August 1998, he 
gave a history of discharge from his ears in childhood.  He 
could not recall whether the discharge came from one ear or 
both ears.  He denied ear infections as an adult.  On 
clinical evaluation, the external ears and ear canals were 
within normal limits.  The right ear drum was within normal 
limits, and all landmarks were noted.  The left ear drum 
showed no cone of light.  The left ear drum was intact, and 
it was slightly retracted.  The examiner reported that there 
was no physical evidence of chronic otitis media, and it was 
indicated that the claims folder had been reviewed in 
conjunction with the examination.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  A person who submits a claim for 
benefits under a law administered by VA shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial tribunal that the claim is well-grounded.  
VA shall assist such a claimant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the service medical records show that the 
veteran was treated for chronic otitis media in the right ear 
on one occasion in 1943.  His subsequent service medical 
records, including his separation examination more than two 
years later, did not include any reference to otitis media in 
either ear.  VA medical examination of the veteran has failed 
to disclose medical evidence of current bilateral otitis 
media.  Despite the reference, on one occasion in service 
many years ago, to the presence of "chronic" otitis media 
in the veteran's right ear, there is no subsequent medical 
evidence of record of current otitis media in either of the 
veteran's ears.  In the absence of current bilateral otitis 
media, the first requirement of Caluza -- competent evidence 
of current disability -- has not been met, and the claim is 
not well-grounded.  As the veteran has not submitted a well-
grounded claim, the claim of service connection for bilateral 
otitis media must be denied.  


ORDER

Service connection for bilateral otitis media is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

